Case: 1:19-cv-02456-JG Doc #: 17 Filed: 02/09/21 1 of 2. PageID #: 445



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
BRANDON CURTIS FORD,                 :             CASE NO. 1:19-cv-02456
                                     :
           Plaintiff,                :             OPINION & ORDER
                                     :             [Resolving Doc. 1]
vs.                                  :
                                     :
COMMISSIONER OF SOCIAL               :
SECURITY,                            :
                                     :
           Defendant.                :
                                     :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Brandon Curtis Ford asks the Court to review the Social Security

Commissioner’s final decision, denying his application for Supplemental Security Income. 1

       Under Local Rule 72.2(b), this case was automatically referred to a Magistrate Judge

for a Report and Recommendation. 2       On June 2, 2020, Magistrate Judge Jonathan D.

Greenberg issued a Report and Recommendation, recommending that this Court affirm the

Commissioner’s decision. 3 Any objections to the Report and Recommendation were due on

June 16, 2020. 4 Neither party filed objections.

       If the parties do not object, the Court may adopt a Report and Recommendation

without further review. 5




       1
        Doc. 1. The parties filed merits briefs. Docs. 11, 14.
       2
        Local Rule 72.2(b).
      3
        Doc. 15.
      4
        28 U.S.C. § 636(b)(1); Local Rule 72.3(b).
      5
         See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149–53 (1985); U.S. v.
Walters, 638 F.2d 947, 949–50 (6th Cir. 1981).
Case: 1:19-cv-02456-JG Doc #: 17 Filed: 02/09/21 2 of 2. PageID #: 446

Case No. 1:19-cv-02456
GWIN, J.

      Consequently, the Court ADOPTS Magistrate Judge Greenberg’s Report and

Recommendation and AFFIRMS the Commissioner’s final decision.



      IT IS SO ORDERED.


 Dated: February 9, 2021                  s/    James S. Gwin
                                          JAMES S. GWIN
                                          UNITED STATES DISTRICT JUDGE




                                       -2-
